AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

_Kolby Duckett, David Schilling and David Holloway

 

 

 

Plaintiffs ee

Vv. ) Civil Action No, 1:19-ev-00295
Chief Brian Hickman, Ted Rogers and the City of )
Collegedale )
OS Defendants OO )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Curtis Bowe
_ 107 Georgia Avenue #301, Chattanooga, TN 37402 ©

(Name ¢ of person to whom this subpoena is directed) —

 

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: any and all communications (emails and other written forms of communication) with members of the City of Collegedale Administration (i.e.
Chief Brian Hickman, Ted Rogers, City Commissioners, Mayor, Vice Mayor, Chief James Hardeman, Lt. Jack Sapp, Sgt. Jamie Heath, and
Sgt. Mike Westfield) regarding “performance standards”, pending litigation against the City of Collegedale, “monthly statistics,” “enforcement

activities,” “patrol activities,” “officer productivity,” “Stat Sheels,’ dl "guata,

Place: Davis & Hoss, P.C. Date and Time:

850 Fort Wood Street | |
_ Chattanooga, TN 37403 _ | 30 days upon receipt |

1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

“Place: / -- |Dateand Time:

SSS SSS
|

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 05/01/2020

f
{

No: 's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) ee
Kolby Duckett, David Schilling and David Holloway , who issues or requests this subpoena, are:

CLERK OF COURT

Signature of Clerk or Deputy Clerk 7

 

Janie Parks Varnell, 850 Fort Wood Street, Chattanooga, TN 37403, janie@davis-hoss.com, (423) 266-0605.

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-cv-00295-CHS Document 29 Filed 05/06/20 Page 1of2 PagelD #: 151
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 1:19-cv-00295

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

on (date)

ie I served the subpoena by delivering a copy to the named person as follows: Cuvt \4 Row ct

Vid hand delivery
a on fdate) May bs 2020 ; or

 

© [returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

nate bw CLV

Server's signature

Scott Clidyen, Pore legat

Printed name and title

B56 Fort wood St. Chuttgnecga, TN 31404

Server's address

Additional information regarding attempted service, etc.:

Case 1:19-cv-00295-CHS Document 29 Filed 05/06/20 Page 2of2 PagelD #: 152
